PER CURIAM.
Edmond Goodman, Jr., a minor, appeals from his convictions for two counts of burglary of a conveyance, grand theft auto and robbery with a firearm .and his subsequent sentence as an adult. Goodman argues that the trial court erred by not following the proper-procedure when imposing adult sanctions on him, in accordance with the requirements of State v. Rhoden, 448 So.2d 1013 (Fla.1984). Rhoden explains that section 39.-059(7) sets forth six criteria to be considered by a trial court and requires the court to make written findings regarding those factors prior to sentencing a juvenile as an adult. The state concedes the error. Thus, we affirm the convictions but reverse the sentence and remand for resentencing.
REVERSED AND REMANDED.
GUNTHER, KLEIN and STEVENSON, JJ., concur.